Citation Nr: 1615293	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-38 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability, to include the claim that there was clear and unmistakable error (CUE) in a rating decision dated in May 2006.

2. Entitlement to service connection for radiculopathy of the right lower extremity.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for migraines.
 
5. Entitlement to service connection for weight gain.

6. Entitlement to service connection for sleep apnea.

7.  Entitlement to an increased evaluation for the residuals of a left wrist fracture, currently evaluated as noncompensably disabling.
 
8.  Entitlement to an increased initial evaluation for gastritis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In October 2007, the RO denied claims for service connection for hypertension, migraines, and weight gain, granted service connection for gastritis, evaluated as 10 percent disabling, and granted service connection for residuals of left wrist fracture, evaluated as 10 percent disabling.  In May 2010, the RO denied a claim for service connection for sleep apnea.  In January 2012, the RO denied a claim of entitlement to service connection for radiculopathy of the right lower extremity.  In September 2014, the RO denied claims that new and material evidence had been submitted to reopen claims for service connection for a bilateral knee disability, to include the claim that there was clear and unmistakable error (CUE) in a rating decision dated in May 2006, which denied service connection for a right and left knee condition.

The Veteran was previously represented by Daniel Dube, attorney, whose representation has been revoked in writing, and acknowledged by the Veteran.  See Veteran's representative's statement; Veteran's statement, both dated in November 2015.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.  38 C.F.R. § 20.608(a) (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an earlier effective date for service connection for depressive disorder, "residuals of fracture, anterior/superior portion of L5 with chronic low back strain," and gastritis, have been raised by the record in a September 2015 statement. The issues of entitlement to increased ratings for service-connected "residuals of fracture, anterior/superior portion of L5 with chronic low back strain," and radiculopathy of the left lower extremity, have been raised by the record in a May 2015 appeal (VA Form 9).  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded all of these claims, except the claim involving service connection for a bilateral knee disability.  The Board noted that in January 2014, the Veteran's representative (at the time) had requested a Travel Board hearing.  The Board therefore directed that the Veteran be scheduled for a travel board hearing at the Togus, Maine RO.  See 38 U.S.C.A. § 7107(b) (West 2014 & Supp. 2015); 38 C.F.R. § 20.700 (2015).  

In his appeal (VA Form 9), dated in May 2015, submitted in association with the claim for service connection for a bilateral knee disability, the Veteran indicated that he desired a travel board hearing.  

It appears that there were not any travel boards scheduled at the Togus RO in 2014 or 2015.  Nevertheless, VA has repeatedly notified the Veteran that he was on the list for the next travel board at the Togus RO, and notwithstanding one statement in November 2015, the Veteran has repeatedly stated that he desires to testify at a travel board hearing.  See e.g., Veteran's/Veteran's representative's statements, dated in January, March and December of 2014, May 2015, March 2016.  VA has also informed him that he can have a hearing before a decision review officer (DRO) at the RO.  See e.g., VA's notification to the Veteran, dated in December 2014.  

In response, the Veteran has stated that he desires a DRO hearing, as well as a travel Board hearing.  See Veteran's/Veteran's representative's statements, dated in December 2014, September 2015, and March 2016. 

Given the foregoing, these claims must be remanded in order that the Veteran may be provided with a hearing at the RO before a Veterans Law Judge, as well as a DRO hearing.

As a final matter, the Board notes that additional medical evidence has been associated with the Veteran's claims file following the issuance of the applicable statement of the case, and supplemental statements of the case, that is not accompanied by a waiver of RO review.  See 38 U.S.C.A. § 20.1304 (2015).  

In a statement from the Veteran, dated in September 2015, he stated that he desires to have this evidence reviewed by the RO.  

Accordingly, on remand, the RO must consider the claims in light of this evidence.  See generally See Disabled American Veterans  et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a DRO hearing at the RO. The appellant and his representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file.  If the appellant no longer desires the requested hearing, a signed writing to that effect must be placed in the claims file. 
 
2.  The RO should schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the Togus, Maine, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

3.  After completing the requested actions and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the appellant and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







